UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-4378


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JULIAN MARIE BRESLOW,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Dever III,
Chief District Judge. (7:14-cr-00008-D-1)


Submitted:   February 26, 2016               Decided:    March 3, 2016


Before DIAZ and    THACKER,    Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Daniel M. Blau, ROBERT H. HALE, JR. & ASSOCIATES ATTORNEYS AT
LAW, PC, Raleigh, North Carolina, for Appellant.  Jennifer P.
May-Parker, Assistant United States Attorney, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Julian Marie Breslow seeks to appeal her conviction and

sentence after pleading guilty.                  Breslow’s attorney has filed a

brief pursuant to Anders v. California, 386 U.S. 738 (1967),

concluding that there are no meritorious grounds for appeal but

raising      the   issues     of     whether     Breslow      received       ineffective

assistance of counsel and whether the district court plainly

erred at sentencing by relying on information in the presentence

report obtained from grand jury testimony.                      The Government has

moved   to    dismiss    the    appeal,      contending       that    the     sentencing

claim   is    barred    by    Breslow’s      waiver      of   the    right    to   appeal

included in the plea agreement, and the ineffective assistance

claim is not cognizable on direct appeal since the record does

not conclusively show ineffective assistance.                       Breslow has filed

a pro se supplemental brief further arguing that she received

ineffective assistance of counsel.                We dismiss the appeal.

      “Plea    bargains       rest    on   contractual        principles,      and      each

party should receive the benefit of its bargain.”                         United States

v.   Blick,    408 F.3d 162,     173   (4th      Cir.   2005)       (citation     and

internal quotation marks omitted).                     “A defendant may waive the

right   to    appeal    his    conviction        and    sentence     so    long    as   the

waiver is knowing and voluntary.”                  United States v. Davis, 689
F.3d 349, 354 (4th Cir. 2012) (citing United States v. Marin,

961 F.2d 493, 496 (4th Cir. 1992)).                     We review the validity of

                                             2
an appeal waiver de novo “and will enforce the waiver if it is

valid and the issue appealed is within the scope of the waiver.”

Id. at 354-55 (citing Blick, 408 F.3d at 168).

       Upon review of the plea agreement and the transcript of the

Fed. R. Crim. P. 11 hearing, we conclude that Breslow knowingly

and voluntarily waived her right to appeal her conviction and

sentence, and her sentencing claim is within the scope of the

waiver.    Moreover, in accordance with Anders, we have reviewed

the record for any potentially meritorious issues that might

fall outside the scope of the waiver and have found none.

       As for Breslow’s ineffective assistance claims, “[i]t is

well   established      that   a    defendant    may    raise   [a]   claim    of

ineffective   assistance       of   counsel     in   the   first    instance   on

direct appeal if and only if it conclusively appears from the

record that . . . counsel did not provide effective assistance.”

United    States   v.    Galloway,     749 F.3d 238,   241   (4th   Cir.)

(citation and internal quotation marks omitted), cert. denied,

135 S. Ct. 215 (2014).         We have reviewed the record and conclude

that it does not conclusively establish ineffective assistance

of Breslow’s trial counsel, and her claims should be raised, if

at all, in a motion pursuant to 28 U.S.C. § 2255 (2012).

       Accordingly, we grant the Government’s motion to dismiss

the appeal.    This court requires that counsel inform his or her

client, in writing, of his or her right to petition the Supreme

                                        3
Court of the United States for further review.             If the client

requests that a petition be filed, but counsel believes that

such a petition would be frivolous, then counsel may move in

this court for leave to withdraw from representation.            Counsel’s

motion must state that a copy thereof was served on the client.

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.


                                                                 DISMISSED




                                    4